 

Exhibit 10.6

CONFIDENTIAL SEVERANCE AGREEMENT AND GENERAL RELEASE

In consideration of the covenants undertaken and releases contained in this
CONFIDENTIAL SEVERANCE AGREEMENT AND GENERAL RELEASE (hereinafter referred to as
“Agreement”), Lisa Klinger (“Employee”) on the one hand, and Vince Holding Corp.
(the “Company”) on the other side, agree as follows:

Employee and Company agree that the following facts are true:

 

1)

Employee was hired by Kellwood Company on or about December 10, 2012;

 

2)

Employee and Kellwood Company entered into an Employment Letter dated November
2, 2012, which agreement was assigned to and assumed by the Company on November
27, 2013 (the “Employment Letter”), and the Employee was granted stock options
pursuant to a Stock Option Agreement with Kellwood Company dated December 10,
2012 that was subsequently assigned to and assumed by the Company (as amended,
the “Stock Option Agreement”);

 

3)

Employee was employed by Company on an “at-will” basis;

 

4)

Employee’s employment with Company ended effective June 25, 2015;

 

5)

Company wishes to provide severance compensation to Employee consistent with the
terms of the Employment Letter;

 

6)

Employee and the Company each believe that they have dealt fairly and legally
with each other, and neither has any intent to pursue any claims against the
other. However, in exchange for the severance compensation under this Agreement,
Employee and the Company desire to settle fully and settle finally all actual
and/or potential claims between them concerning the above-referenced employment
relationship including, but in no way limited to, any claims that might arise
out of Employee’s employment and/or the termination thereof.

NOW THEREFORE, in consideration of the promises herein contained, it is agreed
as follows:

1.Facts Incorporated to Agreement. The above-mentioned facts are hereby
incorporated into, and made a part of, this Agreement.

2.Denial of Liability. This Agreement shall not in any way be construed as an
admission by the Company of any breaches of contract, statutory violations,
wrongful acts or acts of discrimination whatsoever against Employee or any other
person, and the Company specifically disclaims any liability to, or
discrimination against Employee or any other person, on the part of itself, its
employees, or its agents.

3.Termination of Employment. Employee’s employment with the Company was
terminated by the Company effective as of June 25, 2015 (the “Termination
Date”). All salary, compensation, and perquisites of employment will cease as of
the Termination Date. Employee will not seek, re-employment with the Company.
The Employee is also hereby removed and terminated from, and hereby resigns,
effective as of the Termination Date, from all other positions, titles, duties,
authorities and responsibilities (including without limitation from any board
positions) with, arising out of or relating to his employment with the Company
and its subsidiaries and affiliates and agrees to execute all additional
documents and take such further steps as may be required to effectuate such
removal and termination.

4.Severance Payment. In exchange for Employee’s agreement to the terms of this
Agreement and the covenants contained in the Employment Letter, Company shall
provide Employee only with the following payments and benefits (collectively,
the “Severance Payment”):

(a) The Company shall continue to pay Employee the Employee’s current base
salary of $520,000 per annum, less tax withholdings and authorized deductions,
pursuant to the Company’s normal payroll practices and procedures, for twelve
(12) months, or such earlier date that other employment, is earlier accepted by
the Employee (such period, the “Severance Period”). These continued salary
payments shall

1

--------------------------------------------------------------------------------

 

begin not more than ten (10) business days after both the Company and Employee
have executed this Agreement.

(b) If the Employee makes a timely election of continued health benefit coverage
under the Consolidated Omnibus Budget Reconciliation Act (“COBRA”), the Company
will continue to pay the employer portion of the associated monthly premium
during the Severance Period. Employee will be responsible to pay the associated
employee portion of the monthly premium directly to DISCOVERY BENEFITS as
directed by the Company in order to be covered by COBRA. Attached as Exhibit A
is a summary of the health care continuation obligation for the Company and the
Employee. Effective the first day of the month following the last date of the
Company COBRA subsidy, Employee will be responsible to pay 100% of the COBRA
premium to continue healthcare insurance for the remainder of the applicable
COBRA period.

Employee’s right to receive any payments described in this paragraph, which are
not already required by law, is expressly conditioned upon: (i) the absence of
any breach by Employee of this Agreement and the terms of each of the Employment
Letter and the Stock Option Agreement, including but not limited to the
non-compete, confidentiality, non-solicit and non-disparagement, provisions of
this Agreement, the Employment Letter, and the Stock Option Agreement; and (ii)
the absence of any misconduct by Employee on or after the date of termination
that is harmful to the Company, its property, its goodwill, or its customers
(such as, by way of example but not limitation, vandalism by Employee to Company
property).

By signing this Agreement, Employee acknowledges and agrees that Employee shall
not accrue or be entitled to any payments or benefits beyond the Termination
Date except for the Severance Payment set forth in this Paragraph 4 of the
Agreement. Employee acknowledges that the Severance Payment is given in
consideration for Employee’s promises in this Agreement, the Employment Letter
and the Stock Option Agreement, and that such Severance Payment is contingent
upon Employee’s execution of this Agreement and the satisfaction of the other
conditions set forth in this Agreement, the Employment Letter and the Stock
Option Agreement. Employee further acknowledges that Employee has not been
subjected to any discrimination or retaliation on account of Employee’s age and
that Employee is unaware of any basis to believe that Employee has any claims
under the Age Discrimination in Employment Act.

5.Receipt of Compensation Due. Upon the conclusion of Employee’s employment, the
Company will pay Employee any final wages and accrued vacation payments due and
owing to Employee through Employee’s Termination Date. Employee acknowledges and
agrees that such payment was not made contingent on the execution of this
Agreement. Employee also acknowledges and agrees that Employee has not suffered
any on-the-job injury for which Employee has not already filed a claim, that
Employee has been reasonably accommodated and provided with the opportunity to
engage in the interactive process with respect to any injury or disability
Company has been made aware of, that Employee has been properly provided any
leave of absence due to Employee’s or a family member’s health condition, and
that Employee has not been subjected to any improper treatment, conduct or
actions due to or related to any request by Employee for or taking of any leave
of absence because of Employee’s own or a family member’s health condition, nor
has Employee been denied any leave requested under the Family and Medical
Leave  Act. Employee also acknowledges and agrees that Employee has not been
retaliated against for reporting any allegations of wrongdoing by the Company or
its officers, including any allegations of corporate fraud.

6.Equity Grants.

(a) All of Employee’s equity grants vested as of the Termination Date (which
consist of options to acquire 78,634 shares of the Company’s common stock at an
exercise price of $5.75 granted on December 10, 2012 under the Stock Option
Agreement) shall be subject to the terms and conditions of the applicable grant
agreements, including the provision that vested options shall be exercisable for
only the thirty (30) day period after the  Termination Date, except to the
extent  expressly set forth in the Stock Option Agreement. (per letter, 30 days
after current quiet period)

(b) As provided for in the applicable stock plans and grant agreements, all
equity grants that are unvested as of the Termination Date shall expire as of
the Termination Date, and the Employee shall have no right or claim with respect
to such grants.

2

--------------------------------------------------------------------------------

 

7.Restrictions. The Employee hereby agrees and reaffirms the covenants and
agreements set forth in the Employment Letter and in the Stock Option Agreement,
including without limitation the non-compete, non-solicitation and
non-interference covenants contained in Annex A to the Stock Option Agreement. 

8.Remedies. The Parties acknowledge and agree that the Employee’s breach or
threatened breach of any of the restrictions referenced in Section 7 of this
Agreement will result in irreparable and continuing damage to the Company for
which there may be no adequate remedy at law and that the Company shall be
entitled to equitable relief, including specific performance and injunctive
relief as remedies for any such breach or threatened or attempted breach. The
Employee hereby consents to the grant of a temporary restraining order or an
injunction (temporary or otherwise) against the Employee or the entry of any
other court order against the Employee prohibiting and enjoining him from
violating, or directing him to comply with, any provision of Section 7. The
Employee also agrees that such remedies shall be in addition to any and all
remedies, including damages, available to the Company and its subsidiaries and
affiliates against him for such breaches or threatened or attempted breaches.

9.Neutral Job Reference. The Company agrees to provide Employee with a neutral
job reference for all written and telephone requests to include only the
following: job title and dates of employment.

10.Return of Company Property. Employee agrees to turn over to the Company by no
later than the Termination Date, all Company property, including but not limited
to Company laptop and mobile phone, and shall acknowledge such if requested by
the Company.

11.Confidentiality. Employee represents and agrees that Employee will keep the
terms, amount and fact of this Agreement confidential, and will keep Employee’s
claims and allegations against the Company or any of its affiliates or
subsidiaries, if any, confidential. Employee further represents that Employee
will not hereafter disclose any information concerning Employee claims or this
Agreement to anyone, including, but by no means limited to, any past, present or
prospective employee or applicant for employment of the Company or any of its
affiliates or subsidiaries,. Nothing herein shall prevent Employee from
disclosing any part of this Agreement or the information contained herein to
Employee’s legal counsel, tax advisor, or spouse, so long as such disclosure is
accompanied by a warning that the recipient must keep the information
confidential.

12.Use of Agreement in Proceedings. This Agreement may not be used in evidence
in any proceedings of any kind, except in an action alleging a breach of this
Agreement. It shall not be a breach of this Agreement for either party to comply
with a valid court order or subpoena requiring the disclosure of any information
about this Agreement, so long as, in the case of Employee, Employee notifies the
Company of such court order, and allows it the opportunity to move to quash such
order. -

13.Confidential Information. Employee acknowledges that Employee has been
provided with or exposed to confidential and proprietary information and trade
secrets of the Releasees (as defined below) and other entities and individuals
with which a Releasee does business, including but not limited to non-public
information, data and documents relating to the Company’s business plans,
finances, strategies, processes, procedures, designs, customers, construction
plans, photographs, techniques, and other non-public information regarding the
Company’s business (“Confidential Information”). During and following his or her
employment with the Company, Employee agrees not to disclose (without the
express written authorization of the Company) any Confidential Information which
Employee acquired, learned or developed as an employee of the Company, to any
other person or entity, or to use such information in any manner that is
detrimental to the interests of the Company or entities or individuals with whom
the Company does business, for so long as such Confidential Information may
remain confidential.

14.General Release. Employee understands and agrees that, his signing this
Agreement, in exchange for the Severance Payment that Employee will receive
under Paragraph 4 above, Employee is irrevocably and unconditionally waiving,
releasing and forever discharging, and promising not to sue the Company and each
of the Company’s owners, shareholders, predecessors, successors, assigns,
agents, directors, officers, employees, representatives, attorneys, divisions,
subsidiaries, franchisees, affiliates (and agents, directors, officers,
employees, representatives and attorneys of such divisions, subsidiaries and
affiliates), and all persons acting by, under or in concert with any of them
(collectively “Releases”), and each of them, from any and all claims, wages,
demands, actions, class actions, rights, liens, agreements, contracts,
covenants, suits, causes of action, charges. grievances, obligations, debts,
costs, expenses, penalties, attorneys’ fees, damages, judgments, orders and
liabilities of any kind,

3

--------------------------------------------------------------------------------

 

known or unknown, suspected or unsuspected, and whether or not concealed or
hidden, arising out of or in any way connected with Employee’s employment
relationship with, or the termination of Employee’s employment with, any of the
Released Parties, including but in no way limited to, any act or omission
committed or omitted prior to the date of execution of this Agreement. This
general release of claims includes, but is in no way limited to, any and all
wage and hour claims, claims for wrongful discharge, breach of contract,
violation of public policy, tort, or violation of any statute, constitution or
regulation, including but not limited to any violation of Title VII of the Civil
Rights Act of 1964, as amended; the Age Discrimination in Employment Act, as
amended; the Americans with Disabilities Act, as amended; the Family and Medical
Leave Act, as amended; the  Fair Labor Standards Act, as amended; the Employee
Retirement Income Security Act of 1974, as amended; 42 U.S.C. Section 1981; the
Older Workers Benefit Protection Act; the Civil Rights Act of 1866, 1871, 1964
and 1991; the Rehabilitation Act of 1973; the Equal Pay Act of 1963; the Vietnam
Veteran’s Readjustment Assistance Act of 1974; the Occupational Safety and
Health Act; and the Immigration Reform and Control Act of 1986; the New York
Human Rights Law; the New York City Administrative Code (including the New York
City Human Rights Law), as amended; and/or any other alleged violations of any
federal, state or local law, regulation or ordinance, and/or contract, including
without limitation, tort law or public policy claims, having any bearing
whatsoever on Employee’s employment by and the termination of Employee’s
employment with the Company , including, but not limited to, any claim for
wrongful discharge, back pay, vacation pay, sick pay, wage, commission or bonus
payment, attorneys’ fees, costs, and/or future wage loss. Nothing herein shall
prohibit Employee from filing a Charge of Discrimination or cooperating with the
Equal Employment Opportunity Commission (or similar state or local agency) in
any investigation, charge or proceeding, provided that Employee agrees that she
will accept no monetary compensation in connection with any matter brought on
Employee’s behalf. 

The foregoing release does not extend to Employee’s right to receive (i)
indemnification under any statute (ii) claims under the ADEA that may arise
after the date Employee signs this Agreement; or (iii) any other rights or
claims under applicable federal, state or local law that cannot be waived or
released by private agreement as a matter of law. Employee understands that
nothing in the release shall preclude Employee from filing a claim for
unemployment or workers’ compensation insurance. Employee understands that
nothing in this release shall preclude Employee from filing a charge or
complaint with any state or federal government agency or to participate or
cooperate in such a matter; Employee agrees, however, to waive and release any
right to seek or receive monetary damages resulting from any such charge or
complaint or any action or proceeding brought by such government agency.

This release applies to claims or rights that Employee may possess either
individually or as a class member, and Employee waives and releases any right to
participate in or receive money or benefits from any class action settlement or
judgment after the date this Agreement is signed that relates in any way to
Employee’s employment with Company.

This release is binding on Employee’s heirs, family members, dependents,
beneficiaries, executors, administrators, successors and assigns.

The obligations stated in this release are intended as full and complete
satisfaction of any and all claims the Employee has now, or has had in the past.
By signing this release, Employee specifically represents that Employee has made
reasonable effort to become fully apprised of the nature and consequences of
this release, and that Employee understands that if any facts with respect to
any matter covered by this release are found to be different from the facts
Employee now believes to be true, Employee accepts and assumes that risk and
agrees that this release shall be effective notwithstanding such differences.
Employee expressly agrees that this release shall extend and apply to all
unknown, unsuspected and unanticipated injuries and damages.

Employee promises not to pursue any claim that Employee has settled by this
release. If Employee breaks this promise, Employee agrees to pay all of
Company's costs and expenses (including reasonable attorneys’ fees) related to
the defense of any claims. Employee understands that nothing in this Agreement
shall be deemed to preclude Employee from challenging the knowing and voluntary
nature of this release before a court or the Equal Employment Opportunity
Commission (“EEOC”), or from filing a charge with the EEOC, the National Labor
Relations Board, or any other federal, state or local agency charged with the
enforcement of any employment laws. Employee understands, however, that, by
signing this release. Employee is waiving the right to monetary recovery based
on claims asserted in such a charge or complaint.

4

--------------------------------------------------------------------------------

 

15.Voluntary Waiver. Employee further understands and acknowledges that this
Agreement constitutes a voluntary waiver of any and all rights and claims
Employee has against the Company as of the date of the execution of this
Agreement, and Employee has expressly waived rights or claims pursuant to this
Agreement in exchange for consideration, the value of which exceeds payment or
remuneration to which Employee was already entitled. 

16.Workers’ Compensation. Employee represents and warrants that Employee has not
suffered any workplace injury other than such injuries, if any, that Employee
has previously reported to the Company in writing.

17.Mutual Non-Disparagement Clause.

(a) Employee agrees not to make any negative or derogatory remarks or
statements, whether orally or in writing, or otherwise engage in any act that is
intended or may be reasonably be expected to harm the reputation, business,
prospects or other operations of the Company, any member of its management,
board of directors, any of their respective subsidiaries or affiliates, or any
investor or shareholder in the Company unless as required by law or an order of
a court or governmental agency with jurisdiction.

(b) The Company agrees that neither its executive officers or directors will
defame or disparage, or otherwise engage in any act that is intended or may be
reasonably be expected to harm the reputation, business, prospects or other
interests of the Employee, unless as required by law or an order of a court or
governmental agency with jurisdiction.

(c) The terms of this paragraph 17 supersede any other non-disparagement
covenant agreed to by the Employee.

18.Employee’s Cooperation Obligations. The Employee agrees to cooperate in the
defense of the Company against any threatened or pending litigation or in any
investigation or proceeding that relates to any events or actions which occurred
during or prior to the term of the Employee’s employment with the Company.
Furthermore, the Employee agrees to cooperate in the prosecution of any claims
and lawsuits brought by the Company or any of its affiliates that are currently
outstanding or that may in the future be brought relating to matters which
occurred during or prior to the term of the Employee’s employment with the
Company, From and after the Termination Date, except as requested by the Company
or as required by law, the Employee shall not comment upon any (i) threatened or
pending claim or litigation (including investigations or arbitrations) involving
the Company or (ii) threatened or pending government investigation involving the
Company. In addition, the Employee shall not disclose any confidential or
privileged information in connection with any pending litigation or
investigation or proceeding without the consent of the Company and shall give
prompt notice to the Company of any request therefor. If the Employee is
required to cooperate in the defense of the Company in accordance with this
Section 18, the Company shall pay the Employee a reasonable per diem fee, in
addition to any expense reimbursement, for such assistance, based on the
Employee’s annual base salary rate immediately preceding the Termination Date.

19.Compliance with Law. This Agreement is intended to comply with applicable
law. Without limiting the foregoing, this Agreement is intended to comply with
the requirements of section 409A of the internal Revenue Code (“409A”), and,
specifically, with the separation pay and short term deferral exceptions of
409A. Notwithstanding anything herein to the contrary, separation may only be
made upon a “separation from service” under 409A and only in a manner permitted
by 409A. For purposes of 409A, the right to a series of installment payments
under this Agreement shall be treated as a right to a series of separate
payments. In no event may you, directly or indirectly, designate the calendar
year of payment. All reimbursements and in-kind benefits provided in this
Agreement shall be made or provided in accordance with the requirements of 409A
(including, where applicable, the reimbursement rules set forth in the
regulations issued under 409A). If you are a “specified employee” of a publicly
traded corporation on your termination date (as determined by the Company in
accordance with 409A), to the extent required by 409A, separation pay due under
this Agreement will be delayed for a period of six months. Any separation pay
that is postponed because of 409A will be paid to you (or, if you die, your
beneficiary) within 30 days after the end of the six-month delay period.

20.Tax Withholding. Each pay under this Agreement is set forth as a gross amount
and is subject to all applicable tax withholdings. The Company is hereby
authorized to withhold from any payment due hereunder the amount of withholding
taxes due any federal, state or local authority in respect of such payment and
to take such other action as may be necessary to satisfy all Company obligations
for the payment of such withholding taxes.

5

--------------------------------------------------------------------------------

 

21.Recoupment. To the extent required under applicable laws rules and
regulations, the Company will be entitled to recoup, and the Employee will be
required to repay, any payments or benefits pursuant to this Agreement. 

22.Integration Clause. This document, the Employment Letter and the Stock Option
Agreement constitute the complete and entire Agreement between the parties
pertaining to the subject matter hereof, and the final, complete and exclusive
expression of the terms and conditions of their Agreement. Any and all prior
agreements, representations, negotiations, and understandings between the
parties, oral or written, express or implied, are hereby superseded and merged
herein.

23.Modification of Agreement. This Agreement may be amended, changed, or
modified only by a written document signed by all parties hereto. No waiver of
this Agreement or of any of the promises, obligations, terms, or conditions
hereof shall be valid unless it is written and signed by the party against whom
the waiver is to be enforced.

24.Warranty Regarding Non-Assignment. Employee represents that Employee has not
heretofore assigned or transferred, or purported to assign or transfer, to any
person or entity, any Claim or any portion thereof or interest therein. If any
Claim should be made or instituted against the Releases, or any of them, because
of any such purported assignment, Employee agrees to indemnify and hold harmless
the Releases, and each of them, against any such Claim, including necessary
expenses of investigation, attorneys’ fees and costs.

25.Warranty Regarding Complaints. Employee represents that Employee has not
filed or authorized the filing of any complaints, charges, or lawsuits against
the Releases, or any of them, with any federal, slate, or local court,
governmental agency or administrative agency, and that if, unbeknownst to
Employee, such a complaint, charge or lawsuit has been filed on Employee’s
behalf, Employee will use Employee’s best efforts to cause it immediately to be
withdrawn and dismissed with prejudice. Employee further agrees to execute any
and all further documents and to perform any and all further acts reasonably
necessary or useful in carrying out the provisions and purposes of this
Agreement.

26.Severability and Enforceability. Should any provision of this Agreement be
declared or be determined by any court to be illegal or invalid, the validity of
the remaining parts, terms or provisions shall not be affected thereby and said
illegal or invalid part, term or provision shall be deemed not to be pan of this
Agreement.

27.Singular/Plural. As used in this Agreement, the singular or plural number
shall be deemed to include the other whenever the content so indicates or
requires.

28.Attorneys’ Fees. In any action or other proceeding to enforce rights
hereunder, the prevailing party shall receive an award of costs and expenses
related to such proceeding, including attorneys’ fees.

29.Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument. Faxed signatures shall be deemed valid as if they
were inked originals.

30.No Reliance By Employee. Employee represents and acknowledges that in
executing this Agreement Employee does not rely and has not relied upon any
representation or statement made by any of the Releasees or by any of the
Releasees’ agents, representatives or attorneys with regard to the subject
matter, basis or effect of this Agreement or otherwise.

31.Advice of Counsel. Employee further states that Employee has carefully read
this Agreement; that Employee has had the opportunity to consult an attorney,
and has been advised to do so, to have any questions concerning this Agreement
explained to Employee; that Employee fully understands the Agreement’s final and
binding effect; that the only promises made to Employee to sign this Agreement
are those stated above; and that Employee is signing this Agreement voluntarily.

32.Employee Review Period. Employee specifically acknowledges that: (i) the
Company has advised the Employee to retain counsel to have this Agreement
reviewed and explained to Employee; (ii) Employee was

6

--------------------------------------------------------------------------------

 

allowed a period of up to at least forty-five (45) days to review and consider
this Agreement, and has had the opportunity to make counter-proposals to the
Agreement; (iii) the Company has advised the Employee to retain a translator or
interpreter as necessary to have this Agreement reviewed and explained to
Employee, and has advised the Employee that a translator or interpreter can be
provided at the Company’s expense for the purposes of doing so; and (iv)
Employee fully understands the language set forth in this Agreement as written,
translated or interpreted, and by signing below, Employee acknowledges that she
has taken any steps she believes to be necessary for her to fully comprehend all
portions of this Agreement. If Employee should execute it prior to the
expiration of the forty-five day consideration period, knowingly waives
Employee’s right to consider this Agreement for forty- five days. 

33.Information Regarding ADEA and OWBPA. Employee acknowledges that as required
by the Age Discrimination in Employment Acts (ADEA) and the Older Workers
Benefit Protection Act (OWBPA). Employee has received information regarding the
group of individuals, pursuant to which employees who are terminated and sign a
release will be eligible for severance pay. Employee further acknowledges that
Employee has received on Exhibit B attached hereto a written description of the
job titles and ages of all individuals eligible for severance pay and the ages
of all individuals in the same job classifications who are not selected for
termination.

34.Seven-Day Revocation Period. Employee acknowledges that Employee may, for ae
period of seven (7) calendar days following the date of execution of this
Agreement by Employee, revoke Employee’s acceptance of this Agreement.
Employee’s execution of this Agreement shall not become effective until after
expiration of this seven-day period. Any revocation of Employee’s acceptance of
this Agreement must be done in writing and delivered to a management employee of
the Company before the close of business on the seventh calendar day.

35.Miscellaneous Provisions.

 

a.

This Agreement shall be construed in accordance with, and all disputes hereunder
shall be governed by, the laws of the State of New York, without regard to
conflict of law principles.

 

b.

The Parties agree irrevocably to submit to the exclusive jurisdiction of the
federal courts or, if no federal jurisdiction exists, the state courts, located
in the County of New York, NY, for the purposes of any suit, action or other
proceeding brought by any Party arising out of any breach of any of the
provisions of this Agreement and hereby waive, and agree not to assert by way of
motion, as a defense or otherwise, in any such suit, action, or proceeding, any
claim that it is not personally subject to the jurisdiction of the above-named
courts, that the suit, action or proceeding is brought in an inconvenient forum,
that the venue of the suit, action or proceeding is improper, or that the
provisions of this Agreement may not be enforced in or by such courts. SUBJECT
TO APPLICABLE LAW, THE PARTIES HEREBY WAIVE THEIR RIGHT TO A JURY TRIAL WITH
RESPECT TO ANY DISPUTE ARISING FROM THIS AGREEMENT.

 

c.

Under no circumstances shall Employee execute this Agreement prior to the
Termination Date.

7

--------------------------------------------------------------------------------

 

 

d.

Any notice or other communication required or which may be given hereunder shall
be in writing and shall be delivered personally, telegraphed, telexed, sent by
facsimile transmission or sent by certified, registered or express or overnight
mail, postage prepaid, and shall be deemed given when so delivered personally,
telegraphed, telexed, or sent by facsimile transmission (with written
confirmation received) or, if mailed, four (4) days after the date of mailing or
the next day after overnight mail, as follows: 

 

 

(i)

If the Company, to:

 

 

 

 

 

Vince Holding Corp

 

 

500 Fifth Avenue, 20th Floor

 

 

New York, NY 10110

 

 

Attention: SVP, Human Resources

 

 

Telephone: (212) 515-2664

 

 

Email: M.Wallace@vince.com

 

 

 

 

 

With a copies to:

 

 

 

 

 

Vince Holding Corp

500 Fifth Avenue, 20th Floor

New York, NY 10110

Attention: General Counsel

Telephone: 212-515-2650

 

 

 

 

(ii)

If the Employee, to the Employee’s home and office addresses reflected in the
Company’s records

8

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement has been executed as of the date reflected
below:

 

DATED:

7/03/15

 

 

By:

 

/s/ Lisa Klinger

 

 

 

 

 

 

Lisa Klinger

 

 

 

 

 

 

 

DATED:

8/6/15

 

 

 

 

VINCE HOLDING CORP

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Melissa Wallace

 

 

 

 

 

 

Melissa Wallace

 

 

 

 

 

 

Senior Vice President, Human Resources

9

--------------------------------------------------------------------------------

 

EXHIBIT A

HEALTH CARE CONTINUATION

 

·

Medical benefits will terminate on June 30, 2015

 

·

COBRA continuation coverage for the duration of the Severance Period. If
Employee elects COBRA within 60 days of the date that her coverage is
terminated:

 

·

The company will continue to pay the employer portion of the monthly premium

 

·

Medical Premium Plan (family coverage) Employer monthly portion: $819.87

 

·

Dental Premier Plan (family coverage) – Employer monthly portion: $26.80

 

·

Employee will be responsible for paying the employee potion of the monthly
premium

 

·

Medical Premium Plan (family coverage) – Employee monthly portion: $373.75

 

·

Dental Premium Plan (family coverage) – Employee monthly portion: $114.96

 

·

Vision (family coverage) – Employee responsible for full monthly premium $21.54

 

·

Flexible Spending Account Employee monthly contribution amount: $99.99

10

--------------------------------------------------------------------------------

 

EXHIBIT B

ADEA WAIVER INFORMATION

The following is a listing of the job titles and ages of employees who were and
were not selected for termination and offered consideration for signing the
waiver, Except for those employees selected for termination, no other employee
is eligible or offered consideration in exchange for signing the waiver:

Individuals Selected for Termination To Receive Severance Pay

 

Job Titles

Age

 

 

Chief Financial Officer

48

 

 

SVP General Counsel & Secretary

51

 

 

SVP Retail

47

 

Individuals Not Selected for Termination

In Same Job Classification or Organizational Unit

 

President & Chief Creative Officer

45

 

 

SVP Operations

51

 

 

SVP Human Resources

57

 

 

SVP Wholesale

38

 

 

VP E-Commerce

47

 

11